
	
		I
		112th CONGRESS
		1st Session
		H. R. 3058
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Long (for
			 himself, Mr. King of New York,
			 Mr. Marino, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to permit
		  a class deviation to the Federal Acquisition Regulation to support domestic
		  emergency operations.
	
	
		1.Short titleThis Act may be cited as the
			 FEMA Flexibility Act of
			 2011.
		2.Department of
			 Homeland Security special emergency procurement authority for domestic
			 emergency operations
			(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 is amended by adding at the end the following new
			 section:
				
					525.Special
				emergency procurement authority for domestic emergency operations
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary is authorized to permit a class deviation
				to the Federal Acquisition Regulation with respect to the micropurchase
				threshold and may do so in such official’s sole discretion to support domestic
				emergency operations.
						(b)Delegation of
				authorityThe Secretary may carry out this section by acting
				through the Under Secretary for Management.
						(c)LimitationIn
				any class deviation under subsection (a), the micropurchase threshold may not
				exceed $15,000.
						(d)Domestic
				emergency operation definedIn this section, the term
				domestic emergency operation means assistance activities carried
				out in support of—
							(1)an emergency or major disaster, as those
				terms are defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122);
							(2)any occasion or instance for which the
				Secretary determines Federal assistance is needed to supplement State and local
				efforts and capabilities to save lives and to protect property and public
				health and safety, or to lessen or avert the threat of a catastrophe in any
				part of the United States; or
							(3)any natural
				catastrophe (including any hurricane, tornado, storm, high water, wind-driven
				water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide,
				snowstorm, or drought), or, regardless of cause, any fire, flood, or explosion,
				in any part of the United States, that in the determination of the Secretary
				causes damage of sufficient severity and magnitude to warrant major disaster
				assistance to supplement the efforts and available resources of States, local
				governments, and disaster relief organizations in alleviating the damage, loss,
				hardship, or suffering caused
				thereby.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title V the following new
			 item:
				
					
						Sec. 525. Special emergency procurement
				authority for domestic emergency
				operations.
					
					.
			
